PER CURIAM.
Clinton Bedell appeals the district court order and judgment dismissing his complaint for failing to include an original signature as required by Rule 11(a) of the Federal Rules of Civil Procedure. We have reviewed the record and the district court’s order and affirm on the reasoning of the district court. See Bedell v. Greensville Correctional, No. CA-01-892-2 (E.D.Va. Mar. 12, 2002). We dispense with oral argument because the facts and legal conclusions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.